      1:20-cv-02911-MGL        Date Filed 08/31/20      Entry Number 12          Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

DIANA JORDAN,                                    §
          Plaintiff,                             §
                                                 §
vs.                                              §
                                                 §    Civil Action No. 1:20-02911-MGL-SVH
                                                 §
ASHLEY SHAFFER JACKSON,                          §
          Defendant.                             §
                                                 §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION,
      DENYING PLAINTIFF’S MOTION TO PROCEED IN FORMA PAUPERIS,
             AND DISMISSING THE CASE WITHOUT PREJUDICE
            AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Diana Jordan (Jordan), proceeding pro se, filed this action against Ashley Shaffer

Jackson (Jackson) for alleged civil rights allegations. This matter is before the Court for review

of the Report and Recommendation (Report) of the United States Magistrate Judge suggesting

Jordan’s motion to proceed in forma pauperis be denied, and her complaint be dismissed without

prejudice and without issuance and service of process. The Report was made in accordance with

28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
      1:20-cv-02911-MGL           Date Filed 08/31/20      Entry Number 12        Page 2 of 2




may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

         The Magistrate Judge filed the Report on August 14, 2020, but Jordan failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Jordan’s complaint is DISMISSED WITHOUT PREJUDICE and without

issuance and service of process. Any pending motion, thus, is DEEMED AS MOOT.

         IT IS SO ORDERED.

         Signed this 31st day of August 2020, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                           *****
                                NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
